IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 95-11064
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

NELSON CALDERON,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 3:95-CR-097
                        - - - - - - - - - -
                          October 23, 1996
Before POLITZ, Chief Judge, and JOLLY AND HIGGINBOTHAM, Circuit Judges.


PER CURIAM:*

     Nelson Calderon appeals his convictions of conspiring to

possess with intent to distribute in excess of 100 grams of

methamphetamine and to possess with intent to distribute in

excess of 500 grams of cocaine; using a telephone to facilitate

the possession with intent to distribute cocaine and possession

with intent to distribute methamphetamine; possession with intent


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 95-11064
                                - 2 -

to distribute methamphetamine in excess of 100 grams; possession

with intent to distribute in excess of 500 grams of cocaine; and

using a person under 18 years of age to possess with intent to

distribute methamphetamine and cocaine.    He argues that the

district court abused its discretion when it admitted Government

Exhibit 28 into evidence.   We have reviewed the record and briefs

of the parties and hold that the admission of the document, even

if it was inadmissible, was harmless error because it was

cumulative of other testimony.   See United States v. Allie, 978
F.2d 1401, 1408-09 (5th Cir. 1992), cert. denied, 113 S. Ct. 1662

(1993).

AFFIRMED.